Citation Nr: 1429822	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-19 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for actinic keratosis and squamous cell carcinoma, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board remanded the Veteran's claim for additional development in April 2012.  An April 2013 rating decision granted service connection for malignant melanoma and scars of the face and neck and that portion of the issue is no longer on appeal.

In December 2013, the Board remanded the issue on appeal for additional development.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran's service separation form indicates that he served for a period of time in the Republic of Vietnam.  The Veteran's service medical records do not show any complaints, findings, or treatment for any skin disabilities.

The Veteran submitted a photograph showing that he had a bandage placed over his right ear while he was in uniform in Vietnam.  He contends that he got a severe sun burn on his ear and was removed from the field in 1967 and that was the first occasion of the skin problems which have continued since service.

An August 2005 VA examination report shows that the examiner reviewed the claims file, performed a physical examination and diagnosed the Veteran with active solar actinic keratosis with progression to basal and squamous cell carcinoma, post numerous basal cell carcinoma with residuals of scars, and post numerous squamous cell carcinoma with residuals of scars.  No opinion as to etiology was provided.  

At a May 2012 VA examination, the examiner indicated that "basal and actinic keratosis claimed as squamous cell carcinoma are as likely as not caused by exposure to the sun incurred over the years."  The examiner noted that the Veteran had sunburns as a child and did not receive treatment for sunburns while on active duty.  The examiner concluded that basal and squamous cell carcinoma of the arms, face, hands, and neck were less likely than not incurred or caused by service. 

In April 2013, after the May 2012 VA examination was performed, the Appeals Management Center received VA treatment reports dated in November 1981 which show that the Veteran underwent an Agent Orange examination and was diagnosed with actinic chelitis and actinic keratoses.  The examiner noted that the Veteran had a history of skin cancer on the forehead five years prior and had a history of dry scaly lesion of the lower lip and actinic keratosis on the dorsum of the hands.  The examiner concluded that there was generalized evidence of sun damage especially to the lower lip and back and dorsum of the hands and lower lip and some actinic keratosis on the hands.  The examiner noted that there was "no evidence of Agent Orange toxicity." 

The Veteran's representative submitted an informal hearing presentation in December 2013 and noted that the May 2012 VA examiner did not consider the November 1981 VA treatment reports.  The representative cited to several internet articles which indicate that the Veteran was also exposed to arsenic which was contained in Agent Blue and that arsenic was known to cause certain skin diseases.

A March 2014 VA skin disease examination report shows that the Veteran was diagnosed with basal cell carcinoma, squamous cell carcinoma, and malignant melanoma.  The malignant melanoma has already been service-connected.  The examiner also found that the Veteran had multiple actinic keratoses on his forearms and hands.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was based on a review of the claims file.  The examiner noted that records from 1981 were examined which showed diagnosis of actinic chelitis and actinic keratosis.  Specific articles were reviewed as suggested by the American Legion.  The examiner noted that although a link was suggested, the condition of basal cell and squamous cell carcinoma of the arms, face, neck, and hands was currently not a presumptive disability associated with herbicide exposure.

The examiner stated agreement with the May 2012 VA examiner's opinion.  The examiner noted that the Veteran admitted to multiple sunburns throughout his life, frequently as a child which is linked to actinic keratoses and skin cancers after 20 years of exposure.  There was no evidence of treatment for sunburn in the service medical records and skin exam at time of exit in 1968 was normal.  Multiple years of repeated sunburns was known to be associated with actinic keratoses and basal cell and squamous cell skin cancers.  There was no evidence of a skin condition at the time of discharge. There was no evidence of continuity of a skin condition from time of discharge to time of initial treatment for basal cell carcinoma.  However, the examiner did not discuss the significance, if any, of the 1981 medical record describing evidence of skin damage and "Actinic Keratosis."

The Board observes that as the Veteran served in Vietnam, he is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6) (2013).  Although actinic keratosis and squamous cell carcinoma are not among the diseases for which service connection due to herbicide exposure can be presumed, entitlement to service connection on a direct basis must still be considered.  38 C.F.R. § 3.309(e) (2013); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A regulatory presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  Thus, the VA examiner's dismissal of the literature suggesting a link solely on a legal basis, that is, the condition of basal cell and squamous cell carcinoma are currently not a presumptive disability associated with herbicide, fails to provide the Board with a clearly articulated medical rationale, either for or against, the claim on appeal.  Further, the examiner did not consider the Veteran's statements regarding continuity of symptomatology.   Specifically, while the examiner noted that none of the service medical records document treatment, the examiner did not address the Veteran's contention that he got a severe sun burn on his ear and was removed from the field in 1967 and that was the first occasion of his skin problems which had continued since service.  Thus, the Board finds that the opinions of record remain inadequate for the for the purpose of determining whether the Veteran's currently diagnosed actinic keratosis and squamous cell carcinoma are related to service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in- service injury and relied on lack of evidence in service medical records to provide negative opinion).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to determine the etiology of the diagnosed actinic keratosis and squamous cell carcinoma.  The examination report should include discussion of the Veteran's documented medical history and assertions, to include the claimed inservice sun exposure.  Any necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed actinic keratosis and squamous cell carcinoma had onset in service or is causally related to military service, to include as due to presumed exposure to herbicides during service or exposure to sun in service.  For purposes of making the determination, the examiner should concede that the Veteran was exposed to herbicides during service.  The examiner should specifically discuss the significance of the November 1981 medical record noting "Actinic Keratosis."  The examiner should also consider the Veteran's statements regarding symptoms in service and his statements of continuous symptoms of skin problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).   Further, in light of the references to medical literature, the VA examiner should consult appropriate medical literature and address the Veteran's representative's contentions as set forth in the December 2013 brief regarding exposure to dioxin and arsenic in herbicides during service.  Lastly, the examiner should reconcile the opinion with other opinions of record.  The examiner should set forth all examination findings, with the rationale for the conclusions reached.

2.  After ensuring compliance with the above instructions,  readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

